Case 3:14-cr-00175-WHA Document 962-34 Filed 01/10/19 Page 1 of 5




          EXHIBIT HH
Case 3:14-cr-00175-WHA Document 962-34 Filed 01/10/19 Page 2 of 5




              OH PATROL                       2014




                                                                    PGE-CF_00002926
Case 3:14-cr-00175-WHA Document 962-34 Filed 01/10/19 Page 3 of 5
                                                                                    ..~~IRc,:

                                 E LE CTRIC DlSTRlBUT l • N MAP
                                    SCALE I' •       ZONE
                              EL CTRIC DISTRIBUTION MAP                                         JJ40
                                          -= 502 ZONE 2




             30




                             72 000
          31




                                      U.N.   R3W
                                                                  JJ -40-14
                                      I6.N. R3W.                  1 "= 100 '
                                                                               JJ-40-15
                                                                               1"= 100'




         6
                                                                    5




                                                                                          I
                                                                                          I
                          ---;-------- - - - + - - - - -- - -- - - - - - - -
                                                                               -+-        I
                                                                    8                     I      9


                                                                                          I




                                                                                PGE-CF_00002927
                                    Case 3:14-cr-00175-WHA Document 962-34 Filed 01/10/19 Page 4 of 5

                                        Electric Maintenance Patrol/Inspection Daily Log
                                                                                                        Inspector Name or LAN ID:
Rural/Urban :    Rural                  2 Yr Map Schedule:                  2016-lnsp                   Date Pat/lnsp:   Oh /29 /zo LY
Order:
MAT:
                 42012045
                 BFA OH Patr
                                        Map:
                                        Main Work Ctr:
                                                             ED.42-JJ40000000
                                                             NAPA
                                                                                                        Date Reviewed:     ?- M ~ / V         By:-
                                                                                                        (Specify highlight color) _ _ __ _ _ _ _ _ _ __ _
[..\1 Check if "N O" Abnormal Conditions Identified Today    # of Structures on File:   106             # of Structures Pat/lnsp:     Iota

Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial #/or Map Change Ref#:     Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes:


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial#/ or Map Change Ref#:     Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial#/ or Map Change Ref#:     Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial#/ or Map Change Ref#:     Notes :


Loe#            EC#                     OH   UG   MC TP I V      PMH Switch Serial # / or Map Change Ref#:   Notes:



Minor Work Locations(Tally):                                                                                                        Total Minor Work Locations
                                                                                                                                            Completed:




                                                                                                                                               PGE-CF_00002928
                    Case 3:14-cr-00175-WHA Document 962-34 Filed 01/10/19 Page 5 of 5



    Cil" OH DUG                      l!d' Patrol    D   Inspection              I                              Follow up needed?     D    Yes   •   No
M ap#.:,'3"4 0      Reviewe r LAN ID:                                           If Yes, All Correction s Co mpleted?   D Yes     •   No
District:   tJ .B   Review Date:                                                    • PS& R Supervisor/Specialist LAN ID:
                                                                                    • PS&R Supervisor/Specialist Review Date:

                                                                                                                                                                      Follow-Up
   Documentation                                                                                                                                                        Items
                                     Documentation for Review                            Response                                  Notes
   Check Number                                                                                                                                                       Completed


             1      Are the logs completed in non-erasab le ink?
                                                                                    ~ Yes
                                                                                    •
                                                                                          /




                                                                                         No
                                                                                                         rnon-erasable ink was NOT used, return to PS&R
                                                                                                         Supervisor for correction by Inspector
                                                                                                                                                                       • Yes
                                                                                                                                                                       • No
                                                                                                                                                                             ?



             2       Was white out used?
                                                                                    •    Yes             If white-out was used, return package to your PS&R            0 Yes
                                                                                    ii::rlio             Supervisor for correction by Inspector                        • No
                     When non-prepopulated log sheets were used, were               L,l'Yes
                                                                                                         If not filled out at all, or completely, return to PS&R
                                                                                                                                                                       • Yes
             3       they filled out to include: Map Number, Order
                     Number, Main Work Cen ter, Rural/Urban, and MAT?
                                                                                    •    No              Supervisor for correction by Inspector                        0 No

                     Is the inspector's Lan ID on the log?                          Gl'Yes               If no • return to PS&R Supervisor for correction by           •    Yes
                                                                                                         Inspector
             4
                     (Note : Must be Lan ID if inspector has one)                   •    No              Note: If Contractor with no LAN ID, ensure written             0    No
                                                                                                         name is clea riv le1<ible

             5
                     Does the Lan ID on the log match the Lan ID on the             12f Yes              If No, return to PS&R Supervisor for correction by            • Yes
                     map?                                                           •    No              Inspector                                                     • No
             6       Is the date recorded on the log(s)?
                                                                                    ITTes                If multiple logs, confirm dates are populated on all;
                                                                                                         If No, return to PS&R Supervisor for .correction by
                                                                                                                                                                       • Yes
                                                                                    •    Ng              lns1:1ector                                                   • No
                     Do the date on the log(s) match the date(s) on the
                                                                                    id'Yes               If multiple logs, confirm dates are populated on all;         • Yes
             7                                                                                           If No, return to PS&R Supervisor for correction by
                     map?                                                           •    No
                                                                                                         Inspector
                                                                                                                                                                       • No
             8
                     Is the reviewer's Lan ID on the log?                           IB'Yes               If No, return to PS&R Supervisor for correction               • Yes
                     (Note: Specialist or Supervisor)                               •   NJ).             Note: LAN ID/Signature stamps are not valid                   • No
             9
                     Is the review date entered on the log?                         12!'Yes              If No, return to PS&R Supervisor for correction               • Yes
                     (Note: Specialist or Supervisor)                               •    No              Note: Date stamps are not valid                               • No
            10
                     For multiple days, was a different highlighter color           •    Yes
                                                                                               ~[JA
                                                                                                         If No, return to PS&R Supervisor for correction by             D Yes
                     used for each day?                                             •    No              Inspect or                                                     •    No

            11       Is the highlighter color recorded on the log?
                                                                                    ~     es             If No, return to PS&R Supervisor for correction by             • Yes
                                                                                    • No                 Inspector                                                      0 No

            12
                     Does the highlighter color used on the log match the           0 Yes                If No, return to PS&R Supervisor for correction by             •    Yes
                     color on the map?                                              •    No              Inspector                                                      •    No

            13
                     For an inspection Jog, does the structure count on
                     the log(s) equ~I the facilities highlighted on the map
                                                                                    •    Yes
                                                                                               ~ ( f';
                                                                                                         If No, return to PS&R Supervisor for correction by
                                                                                                         Inspect or
                                                                                                                                                                        D Yes

                     for the highlighter color used?                                •    N,o             Note: Check all log/map counts                                 0 No

            14
                     If body of log {lines starting with "Loe#") is blank, is       l,l'Yes              If No, return to PS&R Supervisor for correction by             • Yes
                     the "No abnormal conditions identified" checkbox               •    No              Inspector                                                      0 No
                     If there is a numbered location written on the log, is         D Yes                If No, clerical needs to make correction (create               •
                                                                                               ~
                                                                                                                                                                             Yes
            15       UG, OH, V, or I circled and if so, is the EC Number                                 corresponding EC, etc., and/or enter EC number on
                     recorded on the log or is cancelled written on the log.        •    No              log)                                                           D No
                     If location number is recorded AND the EC# column              •    Yes             If No, return to PS&R Supervisor for correction by             •    Yes
            16       is blank, is "MC" (Map Change), "TP" (Third Party),                       tJ \ tr   Inspector
                        circled?                                                    •    ~o                                                                             0 No

                                                                                    IJ' Yes              Note: t-or l'atrols, manual counts are not requireo            •    Yes
                                                                                                         unless the Planned and Actual Unit counts are
                                                                                                         obviously incorrect (example ... planned units is 10,
                        Does the total number of structures on the log agree                             clerk can see by visibly looking at the map that there ·
            17
                        with the total on the map?                                  •    No              are obviously more than 10 facilities)                         •    No
                                                                                                         Corrective Action Required: Count facilities on map,
                                                                                                         correct "actual facilities", update actual units in In
                                                                                                         ZORDER in <;AP
                        If the entire map Is bracketed (no facilities                •   Yes
                                                                                                ~\f's'   Note: Only air ~atrols can be "circled/bracketed"; if ·        •    Yes
            18          highlighted, map encircled in color) was it marked as                            not marked as air patrol, return to PS&R Supervisor for
                        an air patrol.
                                                                                     •   No
                                                                                                         correction by Inspector
                                                                                                                                                                        0    No

Last Updated 6/7/2012                                                                                                                                Form#: XXXX (to be a_ssigned)




Last Updated 6/7/2012 by                                                                                                                                                    Page 1 of 1




                                                                                                                                                         PGE-CF_00002929
